DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted August 12, 2020 and June 16, 2022, have been received and considered by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Adachi et al. (US 2014/0011058).
Regarding claim 1, Adachi et al. is a high-voltage apparatus comprising:
a battery unit (battery unit 10);
a case (battery case 42) that includes a wall section (wall section 22) in which an opening section that opens upwards or sideways is formed and that is configured to accommodate the battery unit (Fig. 4); and
a liquid detection sensor (submergence sensor 122) that is disposed at a portion located adjacent to the wall section below the opening section inside the case and that is configured to detect liquid that had entered the case (Fig. 2; para. [0103]). 
Regarding claim 3, Adachi et al. is a high-voltage apparatus wherein the liquid detection sensor is disposed between the wall section of the case and the battery unit (Fig. 2), and 
a shock absorbing member (restraining plate 13) extending toward the wall section (the right side of wall section 22) further than the liquid detection sensor is provided on the battery unit (Fig. 4).  
Regarding claim 4, Adachi et al. is a high-voltage apparatus wherein the case comprises:
a bottom wall section (the bottom of base 14) disposed below the battery unit (Fig. 4); and 
the wall section that stands upward from outer circumferential edge of the bottom wall section and that surrounds the battery unit from a side thereof (Fig. 4),
a liquid reservoir formed on the bottom wall section (para. [0103]; Figs. 3 and 4), and 
the liquid detection sensor (submergence sensor 22) is disposed in a vicinity of the liquid reservoir (Fig. 4)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 2014/0011058).
Regarding claim 2, Adachi et al. is a high-voltage apparatus wherein the battery unit comprises: 
a battery module in which a plurality of battery cells are stacked in a first direction (Fig. 2); and    
a frame member (perimeter plate 55, bottom plate 55a, top plate 55b) that is configured to surround the battery module and that holds the battery module (Fig. 15; para. [0120]).  
Adachi et al. is silent regarding a lower end position of the liquid detection sensor is disposed above a lowest end of the frame member and below a lowest end of the battery module.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-voltage apparatus of Adachi et al. by incorporating the lower end position of the liquid detection sensor is disposed above a lowest end of the frame member and below a lowest end of the battery module when doing so provides the best indication of water within the battery case of the high-voltage apparatus.  
Regarding claim 5, Adachi et al. teaches a vehicle on which the high voltage apparatus according to claim 1 is mounted (para. [0002]).  Adachi et al. is silent regarding is the high-voltage apparatus wherein the liquid detection sensor is disposed further forward in the vehicle with respect to the battery unit at inside the case.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Adachi et al. by incorporating the high-voltage apparatus wherein the liquid detection sensor is disposed further forward in the vehicle with respect to the battery unit at inside the case when doing so permits the detection of water in the case as early as possible.  
Regarding claim 6, modified Adachi et al. is silent regarding a vehicle wherein the liquid detection sensor is disposed in a central section of the case in a vehicle width direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-voltage apparatus of Adachi et al. by incorporating a liquid detection sensor that is disposed in a central section of the case in a vehicle width direction when doing so permits the detection of water in the case as early as possible.  
Regarding claim 7, modified Adachi et al. is silent regarding a vehicle wherein the high-voltage apparatus is disposed in a lower space of a luggage compartment defined behind a seat.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-voltage apparatus of Adachi et al. by disposing the high-voltage apparatus in a lower space of a luggage compartment defined behind a seat when doing so permits the detection of water in the case as early as possible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724